            Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,
                                                    §
                                                    §
          Plaintiffs,
                                                    §
                                                    §    Civil Action No. 1:17-cv-00365-DAE-AWA
vs.
                                                    §
                                                    §
GRANDE COMMUNICATIONS
                                                    §
NETWORKS LLC,
                                                    §
                                                    §
          Defendant.
                                                    §
                                                    §
        PLAINTIFFS’ OPPOSITION TO DEFENDANT GRANDE COMMUNICATIONS
                NETWORKS LLC’S MOTION FOR RECONSIDERATION

                                              INTRODUCTION

           This motion marks the seventh time during this litigation that Defendant Grande

 Communications Networks LLC (“Grande”) has asked this Court to reconsider a reasoned judicial

 analysis disagreeing with Grande’s legal arguments. In the previous six occasions, Grande asked

 this Court to overrule Magistrate Judge Austin.1 None of those requests was granted. Undeterred,

 Grande now asks this Court to overrule itself. But Grande presents no new legal arguments that it

 did not raise when the parties briefed their motions in limine, nor does it point to any new facts

 that have been discovered since then. Instead, Grande appears to believe that simply by repeating

 arguments the Court has already rejected, it will somehow convince the Court to change its mind.

 Principles of judicial economy alone compel denial of Grande’s motion.

           Moreover, there is no valid reason for the Court to alter its rulings on the motions in limine

 that are the subject of the instant motion, as the Court correctly resolved those motions the first

 time it considered them. First, the Court correctly permitted Plaintiffs to introduce evidence and


 1
      See Dkt. 74, 251, 252, 285, 286, 290.


                                                     1
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 2 of 11




argument at trial related to Grande’s lack of a repeat infringer termination policy during the

relevant time period, as well as Grande’s ineligibility for a safe harbor defense under the Digital

Millennium Copyright Act (“DMCA”).2 Plaintiffs intend to rely on Grande’s repeat infringer

policies to show that Grande was willfully blind to specific instances of direct infringement by its

subscribers, and that Grande acted willfully for the purposes of calculating statutory damages.

Further, Plaintiffs intend to invoke the Court’s safe harbor ruling to rebut Grande’s misleading

argument that it would be fundamentally unfair to hold an internet service provider (“ISP”) liable

for contributory infringement. Grande ignores these relevant purposes and instead premises its

argument on a straw man. According to Grande, Plaintiffs intend to argue at trial that Grande is

liable “because it failed to qualify for a DMCA safe harbor.” Dkt. 348 (“Mot.”) at 6 (emphasis

added). Plaintiffs have never made that argument and will not so argue at trial. As a result, all of

Grande’s arguments are meritless.

       Second, the Court correctly denied Grande’s motion in limine to exclude the testimony of

one of Plaintiffs’ experts, Dr. Terrence McGarty. Dr. McGarty’s testimony will focus on Grande’s

repeat infringer policies and will contribute to Plaintiffs’ proof that Grande was willfully blind and

acted willfully for the purposes of calculating statutory damages. While Grande claims that

Magistrate Judge Austin held Dr. McGarty’s testimony is moot, that statement grossly

mischaracterizes the order at issue. Magistrate Judge Austin decided that Grande’s motion was

moot, not Dr. McGarty’s testimony. There never has been any finding by Magistrate Judge Austin

or this Court that Dr. McGarty’s testimony was moot or otherwise improper.




2
  Contrary to the certification attached to its motion, Grande did not confer with Plaintiffs before
filing its motion regarding its intent to seek reconsideration of the Court’s DMCA-related in limine
rulings, other than the issue related to Dr. McGarty. Of course, Plaintiffs would have opposed any
request by Grande to seek the Court’s reconsideration of those rulings.


                                                  2
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 3 of 11




       In the two previous trials in which music industry plaintiffs sued ISPs for contributory

copyright infringement, the courts allowed the plaintiffs to present similar evidence, including Dr.

McGarty’s testimony. Dr. McGarty’s testimony was permitted in those trials even though, like

here, the courts ruled against the ISPs on the safe harbor before trial. This Court should reach the

same conclusion and deny Grande’s motion for reconsideration in its entirety.

                                      LEGAL STANDARD

       While Federal Rule of Civil Procedure 54(b) governs motions to review interlocutory

orders, this Court has recognized that “the exact standard applicable to the granting of a motion

under Rule 54(b) is not clear.” Soliz v. United States, No. 5:15-CV-370-DAE, 2018 WL 6427342,

at *2 (W.D. Tex. June 13, 2018). Thus, this Court has repeatedly followed the “general practice

of courts in this Circuit” and considered timely filed motions under Rule 54(b) “under the same

standards that govern Rule 59(e) motions to alter or amend a final judgment.” Id. (internal

alterations omitted); see also, e.g., Gomez v. Loomis Armored US LLC, No. 5:16-CV-931-DAE,

2018 WL 6265114, at *2 (W.D. Tex. Aug. 17, 2018) (applying Rule 59(e) standards); United

States v. Real Prop. Located at 6250 WT Montgomery Rd., Bexar Cty., San Antonio, Tex., No.

5:14-CV-584-DAE, 2017 WL 11112472, at *1 (W.D. Tex. Nov. 9, 2017) (same).

       Rule 59(e) motions “serve the narrow purpose of allowing a party to correct manifest

errors of law or fact or to present newly discovered evidence.” Waltman v. Int’l Paper Co., 875

F.2d 468, 473 (5th Cir. 1989) (internal quotations omitted) (emphasis added). When a party merely

disagrees with a prior order, “reconsideration is a waste of judicial time and resources and should

not be granted.” Soliz, 2018 WL 6427342, at *2 (internal quotation omitted). Indeed, “it is well-

settled that motions for reconsideration should not be used to raise arguments that could, and

should, have been made before entry of an order or to re-urge matters that have already been

advanced by a party.” Id. (internal quotation omitted).


                                                 3
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 4 of 11




                                          ARGUMENT

       Grande’s motion should be denied for the simple reason that it presents no argument that

the Court has not already considered and rejected. Grande’s central argument is that because it is

not eligible for a DMCA safe harbor defense, Plaintiffs should not be permitted to introduce any

evidence at trial related to the DMCA, including this Court’s summary judgment ruling, the facts

supporting that ruling, and Dr. McGarty’s expert testimony. See Mot. at 3. However, Grande

addressed these exact issues three times while briefing motions in limine. First, Grande moved in

limine to exclude evidence related to the DMCA. See Dkt. 325 (“DMCA Mot.”). Second, Grande

opposed Plaintiffs’ motion in limine to permit evidence or argument related to Grande’s

ineligibility for the DMCA’s safe harbor defense. See Dkt. 339 (“DMCA Opp.”). Third, Grande

moved in limine to exclude Dr. McGarty’s testimony. See Dkt. 309 (“McGarty Mot.”). In all

these filings, Grande argued that because the Court has already determined that Grande is not

eligible for a DMCA safe harbor defense as a matter of law, all evidence related to the DMCA

should be precluded at trial. See McGarty Mot. at 2; DMCA Mot. at 2; DMCA Opp. at 2.

       The Court rejected Grande’s arguments each time. See Dkt. 347, Order Regarding Motions

In Limine (“MIL Order”) at 7, 16-17, 20-21. There have been no relevant changes in the law or

newly discovered evidence since the Court entered the MIL Order. Indeed, Grande’s motion cites

the same cases, statutes, and orders in this case that Grande cited when briefing motions in limine.

Compare Mot. at 3-6, with DMCA Opp. at 2 (cases), DMCA Mot. at 2 (statutes), & McGarty Mot.

at 2 (orders). Thus, the Court should summarily reject Grande’s effort to repeat its unsuccessful

arguments. See, e.g., Johnson v. CitiGroup Mortgage Loan Trust, Inc., No. 5:17-CV-1227-DAE,

2018 WL 6242152, at *2-3 (W.D. Tex. May 16, 2018) (denying reconsideration motion because

arguments were “exactly the same” as previously raised by litigant).




                                                 4
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 5 of 11




        Moreover, even if the Court were to consider Grande’s arguments on their merits (which

there is no need to do), the motion for reconsideration should still be denied. The Court properly

rejected these arguments in resolving the parties’ motions in limine.

    I. THE COURT SHOULD PERMIT EVIDENCE AND ARGUMENT RELATED TO GRANDE’S
       INELIGIBILITY FOR THE DMCA SAFE HARBOR DEFENSE.

        Plaintiffs moved in limine for an order permitting them to rely at trial on the Court’s safe

harbor ruling and the facts supporting it. In their papers, Plaintiffs demonstrated that similar

evidence was admitted in other recent contributory infringement trials against other ISPs. See Dkt.

315 at 1; BMG Rights Mgmt. (US) LLC v. Cox Communications, Inc., 881 F.3d 293, 313 (4th Cir.

2018) (noting that in trial against Cox, “witnesses and documents often referred to the DMCA and

its safe harbor provisions”). In their motion, Plaintiffs explained that the facts supporting the

Court’s ruling—namely, that during the relevant time period Grande lacked any termination policy

for repeat copyright infringers and in fact did not terminate any subscriber for copyright

infringement during that time—were relevant to two independent issues to be resolved at trial. See

Dkt. 315 at 4-5. Plaintiffs also explained that the fact that Grande is not eligible for a safe harbor

defense is relevant to rebutting an equitable argument Grande has raised throughout this litigation

and will undoubtedly raise again at trial. See id. at 5-7.

        First, Grande’s termination policies (or in this case, the lack thereof) show that Grande was

willfully blind to specific instances of direct copyright infringement by its users3 and that Grande

acted willfully for the purposes of calculating statutory damages. Plaintiffs will show at trial that




3
  Willful blindness is one way to prove actual knowledge of a specific instance of direct copyright
infringement, which is an essential element of Plaintiffs’ claim for contributory infringement. See
Dkt. 268 at 41 n.7 (holding that willful blindness can “satisfy the requirement of actual
knowledge”); BMG Rights Mgmt., 881 F.3d at 308 (holding that willful blindness is a “well-
established” method of proving the requisite intent in a contributory infringement claim).


                                                  5
         Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 6 of 11




Grande received more than 1.35 million notices of direct copyright infringement by its subscribers.

That Grande’s policy was not to terminate any such subscribers is powerful evidence that Grande

was willfully blind. Moreover, Grande’s lack of a repeat infringer policy is directly relevant to

Plaintiffs’ position that Grande acted willfully in its contributory infringement, increasing the

range of statutory damages to which Plaintiffs are entitled. See 17 U.S.C. § 504(c)(1), (2).

        The Court agreed. See MIL Order at 16-17, 20-21. In seeking reconsideration, Grande

baselessly claims that Plaintiffs intend to argue to the jury that Grande is liable “because it failed

to qualify for a DMCA safe harbor.”           Mot. at 6 (emphasis added).         That claim grossly

mischaracterizes Plaintiffs’ position. Plaintiffs do not contend that Grande is liable because it is

ineligible for a DMCA safe harbor. Rather, Plaintiffs intend to rely on Grande’s undisputed lack

of a repeat infringer policy to show that Grande was willfully blind and acted willfully for the

purposes of calculating statutory damages. Grande has never cited any authority, whether in its

motion in limine briefing or in its motion for reconsideration, suggesting that evidence relevant to

an issue to be tried should be excluded because it is also relevant to a different issue resolved

before trial.

        Second, Plaintiffs explained in their motion in limine that the Court’s ruling that Grande is

not eligible for a safe harbor defense and the factual underpinning of that ruling is relevant to issues

that will be tried. See Dkt. 315 at 5-7. Grande has argued throughout this litigation—and will

undoubtedly argue at trial—that it merely provides people with access to the internet and should

not be held responsible for what people do with that access. That argument is obviously misleading

because the DMCA’s safe harbor provision offers ISPs like Grande a simple way to avoid

economic liability for copyright infringement—by implementing a reasonable repeat infringer

policy. However, Grande did not take even the simple steps required by that statute. Plaintiffs




                                                   6
         Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 7 of 11




must be allowed to explain that easily available safe harbor to the jury to rebut Grande’s argument

and to prevent jury confusion by presenting the proper statutory context to evaluate Grande’s

claim.

         Grande now claims—exactly as it did in its motion in limine briefing—that 17 U.S.C.

§ 512(l) prohibits Plaintiffs from referencing the Court’s safe harbor ruling. See Mot. at 5; DMCA

Mot. at 2. However, the statutory prohibition is not nearly that broad. Section 512(l) merely

provides that an ISP’s failure to qualify for a safe harbor “shall not bear adversely upon the

consideration of a defense by the service provider that the service provider’s conduct is not

infringing under this title or any other defense.” 17 U.S.C. § 512(l). Thus, that statutory language

may bar copyright plaintiffs from doing what Grande falsely accuses Plaintiffs of doing, namely,

arguing that an ISP is liable for infringement simply because it fails to qualify for a safe harbor.

But § 512(l) plainly does not bar plaintiffs from invoking the DMCA where it is relevant to

remaining issues such as willful blindness or willfulness, or to rebut specific arguments raised by

defendants. Otherwise, ISPs would be free to do exactly what Grande actually seeks to do here:

mislead a jury into thinking that it would be inequitable to hold an ISP liable for its subscribers’

conduct, despite the existence of a statutory mechanism by which ISPs can ensure they avoid that

result. There is no basis for the relief Grande seeks herein.

 II. DR. MCGARTY SHOULD BE PERMITTED TO TESTIFY.

         As the Court has found, and the foregoing discussion underscores, the facts concerning

Grande’s repeat infringer policies are admissible. Because it goes directly to that issue, Dr.

McGarty’s proffered expert testimony is relevant and should be admitted, as it was in both previous

contributory infringement trials against Cox. Dr. McGarty will testify that Grande had the

technical, financial, and operational ability to process infringement notices, identify infringing




                                                 7
         Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 8 of 11




subscribers, and take action against them. That Grande had a policy not to terminate any repeat

infringers during the relevant time period despite having the technical ability to do so shows that

Grande was willfully blind and acted willfully for the purposes of calculating statutory damages.

         Indeed, the scope of Dr. McGarty’s testimony at trial will be consistent with his testimony

in the two previous trials against Cox. In BMG v. Cox, Dr. McGarty was qualified as an “expert

in the design and implementation of Internet telecommunications networks, including IP data

networks in the operations of companies that use such networks.”4 By applying his expertise to

the record evidence he analyzed, Dr. McGarty testified about his conclusion that Cox was capable

of processing Rightscorp infringement notices, yet Cox ignored those notices and deliberately

configured its system to minimize customer terminations.5         Dr. McGarty also gave similar

testimony in the recent Sony v. Cox trial. The court presiding over these trials permitted this

testimony even though, like Grande here, Cox had lost on its safe harbor defense before trial.

         None of Grande’s reconsideration arguments, which simply rehash the same points Grande

made in briefing its motions in limine, has any merit. Indeed, Grande’s central claim—that Dr.

McGarty’s testimony should not be admitted because Grande’s safe harbor defense has already

been resolved—ignores that Dr. McGarty’s testimony is also relevant to issues that remain to be

tried.

         Grande also mischaracterizes the order issued by Magistrate Judge Austin denying

Grande’s Daubert motion to manufacture a basis to exclude Dr. McGarty’s testimony. See Mot.

at 3-4. According to Grande, “Judge Austin determined that the Court’s summary judgment ruling

on Grande’s DMCA safe harbor defense rendered McGarty’s proposed testimony moot.” Id. at 4.



4
 Dkt. 335-3, BMG v. Cox, 12/15/2015 (Vol. 9 p.m.) Trial Tr. [Dkt. 750], at 2000:15-2001:4.
5
 Dkt. 335-3, BMG v. Cox, 12/15/2015 (Vol. 9 p.m.) Trial Tr. [Dkt. 750], at 2001:27-2002:8,
2006:21-2007:22, 2024:21-2025:7.


                                                  8
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 9 of 11




That statement blatantly misstates the holding of the order and completely ignores the procedural

context in which Magistrate Judge Austin issued that order.

       When Grande filed its Daubert motion, the Court had not yet resolved the parties’ cross-

motions for summary judgment. Thus, Grande’s eligibility for the safe harbor was an open issue

in this case at the time Grande sought to exclude Dr. McGarty’s testimony. As such, in drafting

its Daubert motion, Grande made a strategic choice to describe Dr. McGarty’s testimony as

relating exclusively to its safe harbor defense, ignoring all other relevant subjects about which Dr.

McGarty might testify. See Dkt. 221, Grande Mot. to Exclude T. McGarty, at 4 (“The purpose of

Dr. McGarty’s factual narrative is to suggest that Grande insufficiently implemented its own

copyright infringement policies, and is therefore unable to satisfy the safe harbor requirements of

the [DMCA].”).      Thus, all of Grande’s criticisms of Dr. McGarty flowed from what it

characterized as the purpose of his testimony, namely whether Grande could invoke the DMCA

safe harbor.

       While Grande’s Daubert motion was pending, the Court issued its rulings on summary

judgment, holding among other things that Grande was ineligible for the safe harbor defense. See

Dkt. 268. Since Grande’s Daubert motion was focused exclusively on its erroneous contention

that Dr. McGarty’s testimony was limited to whether Grande was eligible for a safe harbor,

Magistrate Judge Austin then held that this Court’s Order denying Grande safe harbor protection

rendered Grande’s Daubert motion moot, and therefore denied the motion. Dkt. 280, July 16,

2019 Order at 9 (“Because summary judgment has been entered on this issue, the Court will deny

the motion to exclude McGarty as moot.”). Magistrate Judge Austin never addressed whether Dr.

McGarty’s testimony was relevant to remaining issues for trial but simply responded to the facts




                                                 9
        Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 10 of 11




that Grande’s safe harbor defense had been denied and that Grande did not premise its motion on

other relevant issues about which Dr. McGarty might testify.

       Contrary to what Grande now claims, Magistrate Judge Austin did not hold that all of Dr.

McGarty’s testimony was moot. Had he intended to do so, he would have granted Grande’s motion

to exclude that testimony, not denied it. Thus, as this Court has already held, Dr. McGarty should

be permitted to testify.

                                        CONCLUSION

       The Court should deny Grande’s motion for reconsideration.



Dated: May 20, 2020                         Respectfully submitted,

                                            By:     /s/ Andrew H. Bart
                                            Andrew H. Bart (admitted pro hac vice)
                                            Jacob L. Tracer (admitted pro hac vice)
                                            Jenner & Block LLP
                                            919 Third Avenue
                                            New York, NY 10022
                                            Telephone: (212) 891-1600
                                            Facsimile: (212) 891-1699
                                            abart@jenner.com
                                            jtracer@jenner.com

                                            Robert B. Gilmore (admitted pro hac vice)
                                            Philip J. O’Beirne (admitted pro hac vice)
                                            Michael A. Petrino (admitted pro hac vice)
                                            Kevin L. Attridge (admitted pro hac vice)
                                            Stein Mitchell Beato & Missner LLP
                                            901 15th Street, N.W., Suite 700
                                            Washington, DC 20005
                                            Telephone: (202) 737-7777
                                            Facsimile: (202) 296-8312
                                            rgilmore@steinmitchell.com
                                            pobeirne@steinmitchell.com
                                            mpetrino@steinmitchell.com
                                            kattridge@steinmitchell.com




                                               10
       Case 1:17-cv-00365-DAE Document 356 Filed 05/20/20 Page 11 of 11




                                            Daniel C. Bitting (State Bar No. 02362480)
                                            Paige A. Amstutz (State Bar No. 00796136)
                                            Scott Douglass & McConnico LLP
                                            303 Colorado Street, Suite 2400
                                            Austin, TX 78701
                                            Telephone: (512) 495-6300
                                            Facsimile: (512) 495-6399
                                            dbitting@scottdoug.com
                                            pamstutz@scottdoug.com

                                            Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 20, 2020 all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via the Court’s
CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                             /s/ Daniel C. Bitting
                                             Daniel C. Bitting




                                               11
